Case 3:19-bk-30822 Doc 101-7 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
   Exhibit - 7 - 8/20/19 Stern email to Remaining Petitioning Creditors Page 1 of 6
Case 3:19-bk-30822 Doc 101-7 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
   Exhibit - 7 - 8/20/19 Stern email to Remaining Petitioning Creditors Page 2 of 6
Case 3:19-bk-30822 Doc 101-7 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
   Exhibit - 7 - 8/20/19 Stern email to Remaining Petitioning Creditors Page 3 of 6
Case 3:19-bk-30822 Doc 101-7 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
   Exhibit - 7 - 8/20/19 Stern email to Remaining Petitioning Creditors Page 4 of 6
Case 3:19-bk-30822 Doc 101-7 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
   Exhibit - 7 - 8/20/19 Stern email to Remaining Petitioning Creditors Page 5 of 6
Case 3:19-bk-30822 Doc 101-7 Filed 09/13/19 Entered 09/13/19 14:42:13 Desc
   Exhibit - 7 - 8/20/19 Stern email to Remaining Petitioning Creditors Page 6 of 6
